DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 15, 17, 22, 24, 27, 28, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US Publication 2020/0213052 A1).
Regarding to claims 1 and 24, Li discloses an apparatus 10 for cross-link interference CLI measurement and reporting (page 2 paragraph 0025) at a user equipment UE 10 (fig. 1 page 2 paragraph 0028), comprising: a memory; and at least one processor coupled to the memory and configured to (page 3 paragraph 0032): receive 32 (fig. 2 page 3 paragraph 0033) downlink control information DCI that is common to a group of UEs that includes the UE (page 5 paragraphs 0047-0048), the DCI configured to trigger at least one of a sounding reference signal SRS transmission or a CLI measurement (page 4 paragraph 0042); and transmit 34 the SRS transmission or report the CLI measurement based on the DCI that is common to the group of UEs (page 6 paragraph 0063).
Regarding to claim 6, Li discloses the SRS transmission is aperiodic (page 5 paragraph 0048).
Regarding to claim 7, Li discloses the SRS transmission is semi-persistent (page 7 paragraph 0066).
Regarding to claims 8 and 27, Li discloses receiving a plurality of SRS transmissions from a subset of UEs in the group of UEs, the plurality of SRS transmissions received based on different SRS resources (page 6 paragraph 0063); and reporting, to a base station, at least one of a received signal strength indicator RSSI, a reference signal received power RSRP, or a reference signal received quality RSRQ associated with the different SRS resources (page 4 paragraph 0040).
Regarding to claim 9, Li discloses a configuration for reporting the CLI measurement to a base station is based on a scheduling of the SRS transmission (page 7 paragraph 0065).
Regarding to claim 10, Li discloses the CLI measurement is reported to a base station based on at least one of a CLI-received signal strength indicator CLI-RSSI (page 5 paragraph 0043), an SRS-reference signal received power SRS-RSRP (page 4 paragraph 0041), or an SRS-reference signal received quality SRS-RSRQ .
Regarding to claims 15 and 28, Li discloses an apparatus 22 for cross-link interference CLI measurement and reporting (page 2 paragraph 0025) at a base station 200 (fig. 1 page 2 paragraph 0028), comprising: a memory; and at least one processor coupled to the memory and configured to (page 3 paragraph 0032): transmit 42 (fig. 3 page 3 paragraph 0034) at least one downlink control information DCI that is common to a group of UEs that includes the UE (page 5 paragraphs 0047-0048) to trigger at least one of a sounding reference signal SRS transmission or a CLI measurement (page 4 paragraph 0042); and receive 44 the SRS transmission or report the CLI measurement based on the DCI that is common to the group of UEs (page 5 paragraph 0049).
Regarding to claims 17 and 30, Li discloses the base station transmits a single DCI that triggers both the SRS transmission and the CLI report (page 6 paragraph 0063).
Regarding to claim 22, Li discloses receiving, from a plurality of UEs in the group of UEs, a plurality of signals include at least on one of a received signal strength indicator RSSI, a reference signal received power RSRP, or a reference signal received quality RSRQ (page 4 paragraph 0040), the plurality of signals associated with at least one of CLI measurement or a self-interference measurement (page 4 paragraph 0042).

Allowable Subject Matter
Claims 2-5, 11-14, 16, 18-21, 23, 25, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467